Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Status of the Application
2.    Claims 1 - 20 have been examined in this application.  This communication is the first action on merits.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 11, 16, 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2522086 A to Jale (Jale hereafter).
As per claim 1, Jale teaches A pocketed bedsheet (see 10—Fig.1 :  pocketed bedsheet), comprising: a head portion (see 16—Fig.2 : head portion), a foot portion (see annotated Fig.2 : foot portion ) and opposing side portions joining the head portion and the foot portion (see 24—Fig.2 : side portions); wherein the head portion of the sheet comprises a pocket configured to receive a head portion of a mattress therein (see 12—Fig.2 ; pg.4 lines 1 - 10: "The sheet 10 is provided with a pocket 12 for receiving an end of a mattress 14 which is confined by walls or other obstructions. The mattress 14 is pulled clear of the wall and inserted into the pocket 12 formed in the sheet 10."), the pocket comprising: material sufficient to extend around a width and thickness of the head portion of the mattress along a top surface (see annotated Fig.2 & 3; pg.4 lines 8 -15: "The pocket 12 ensures that the sheet is trapped at one end and so is tensioned in this manner to achieve a clean crisp look. Once taut, the excess sheet material is tucked around the more accessible (though potentially still confined by the proximity of the walls) edges of the mattress without the person making the bed having to climb on to it at the same time."), a bottom surface (see annotated Fig.2 & 3; pg.4 lines 8 -15: bottom surface) and side surfaces of the head portion of the mattress (see annotated Fig.2 & 3; pg.4 lines 8 -15: side surfaces), and a depth extending from an end of the head portion of the sheet towards the foot portion of the sheet (see annotated Fig.2 & 3; pg.4 lines 8 -15: a depth); wherein the foot portion of the sheet is sized sufficient to downwardly extend from a top surface of the mattress along a thickness of a foot portion of the mattress and beyond a bottom surface of the mattress (see annotated Fig.2 & 3; pg.4 lines 8 -15: extend from a top surface of the mattress along a thickness ); wherein the side portions of the sheet are sized sufficient to extend from the top surface of the mattress along a thickness of side portions of the mattress and beyond the bottom surface of the mattress (see pg.5 11 - 13: "Figure 2 shows the mattress 14 inserted at its end 16 into the pocket 12 of sheet 10, prior to the free edges 24 being tucked underneath the mattress."); and wherein the pocket is sized such that the sheet cannot be removed from the head portion of the mattress received therein without first removing the sheet from the foot portion and side portions of the mattress (see pg.4 lines 8 -15: "The pocket 12 ensures that the sheet is trapped at one end and so is tensioned in this manner to achieve a clean crisp look. Once taut, the excess sheet material is tucked around the more accessible (though potentially still confined by the proximity of the walls) edges of the 
    PNG
    media_image1.png
    685
    1146
    media_image1.png
    Greyscale
mattress  without the person making the bed having to climb on to it at the same time.").












As per claim 2, Jale teaches A pocketed bedsheet according to claim 1, wherein the depth of the pocket comprises 20% of the length of the sheet from the head portion to the foot portion (see annotated Fig.2 : depth of the pocket comprises 20% of the length).
As per claim 7, Jale teaches A pocketed bedsheet according to claim 1, wherein the foot portion of the sheet extends from a top surface of the mattress along a thickness of a foot portion of the mattress (see annotated Fig.2 &3 on page: foot portion of the sheet extends) and beyond a bottom surface of the mattress by an amount at least as long as the thickness of the foot portion of the mattress (see pg.4 lines 8 -15: "The pocket 12 ensures that the sheet is trapped at one end and so is tensioned in this manner to achieve a clean crisp look. Once taut, the excess sheet material is tucked around the more accessible (though potentially still confined by the proximity of the walls) edges of the mattress without the person making the bed having to climb on to it at the same time.").
As per claim 8, Jale teaches A pocketed bedsheet according to claim 7, wherein the side portions of the sheet extend from the top surface of the mattress along the thickness of side portions of the mattress (see pg.5 lines 15 - 18: "Figure 3 shows a cross section along the line XX. Again this shows a partially made bed, where the free side edge 24 on the left hand side of the diagram has been tucked underneath the mattress 14")
and beyond the bottom surface of the mattress by an amount at least as long as the thickness of the side portions of the mattress (see pg.5 lines 15 - 18: beyond the bottom surface).
As per claim 10, Jale teaches A method of manufacturing a pocketed bedsheet (see 10—Fig.1 :  pocketed bedsheet) having a head portion (see 16—Fig.2 : head portion), a foot portion (see annotated Fig.2 : foot portion ) and opposing side portions joining the head portion and the foot portion (see 24—Fig.2 : side portions), the method comprising: forming a pocket in the head portion of the sheet configured to receive a head portion of a mattress therein (see 12—Fig.2 ; pg.4 lines 1 - 10: "The sheet 10 is provided with a pocket 12 for receiving an end of a mattress 14 which is confined by walls or other obstructions. The mattress 14 is pulled clear of the wall and inserted into the pocket 12 formed in the sheet 10."), said forming the pocket comprising: forming material sufficient to extend around a width (see annotated Fig.2 & 3; pg.4 lines 8 -15: "The pocket 12 ensures that the sheet is trapped at one end and so is tensioned in this manner to achieve a clean crisp look. Once taut, the excess sheet material is tucked around the more accessible (though potentially still confined by the proximity of the walls) edges of the mattress without the person making the bed having to climb on to it at the same time.") and thickness of the head portion of the mattress along a top surface, a bottom surface (see annotated Fig.2 & 3; pg.4 lines 8 -15: bottom surface) and side surfaces of the head portion of the mattress (see annotated Fig.2 & 3; pg.4 lines 8 -15: side surfaces), and forming a depth extending from an end of the head portion of the sheet towards the foot portion of the sheet (see annotated Fig.2 & 3; pg.4 lines 8 -15: a depth);  forming the foot portion of the sheet sufficient to downwardly extend from a top surface of the mattress along a thickness of a foot portion of the mattress (see annotated Fig.2 & 3; pg.4 lines 8 -15: extend from a top surface of the mattress along a thickness ) and beyond a bottom surface of the mattress (see pg.5 11 - 13: "Figure 2 shows the mattress 14 inserted at its end 16 into the pocket 12 of sheet 10, prior to the free edges 24 being tucked underneath the mattress."); forming the side portions of the sheet sufficient to extend from the top surface of the mattress along a thickness of side portions of the mattress (see pg.5 11 - 13: "Figure 2 shows the mattress 14 inserted at its end 16 into the pocket 12 of sheet 10, prior to the free edges 24 being tucked underneath the mattress.") and beyond the bottom surface of the mattress (see pg.5 11 - 13); and wherein the pocket is sized such that the sheet cannot be removed from the head portion of the mattress received therein without first removing the sheet from the foot portion and side portions of the mattress (see pg.4 lines 8 -15: "The pocket 12 ensures that the sheet is trapped at one end and so is tensioned in this manner to achieve a clean crisp look. Once taut, the excess sheet material is tucked around the more accessible (though potentially still confined by the proximity of the walls) edges of the mattress without the person making the bed having to climb on to it at the same time.").
As per claim 11, Jale teaches A method according to claim 10, wherein forming the depth of the pocket comprises forming the depth to comprise 20% of the length of the sheet from the head portion to the foot portion (see annotated Fig.2 on page 4: depth of the pocket comprises 20% of the length).
As per claim 16, Jale teaches A method according to claim 10, further comprising forming the foot portion of the sheet to extend from a top surface of the mattress along a thickness of a foot portion of the mattress (see annotated Fig.2 &3 on page 4)
and beyond a bottom surface of the mattress by an amount at least as long as the thickness of the foot portion of the mattress (see pg.4 lines 8 -15).
As per claim 17, Jale teaches A method according to claim 16, further comprising forming the side portions of the sheet to extend from the top surface of the mattress along the thickness of side portions of the mattress (see pg.5 lines 15 - 18) and beyond the bottom surface of the mattress by an amount at least as long as the thickness of the side portions of the mattress (see pg.5 lines 15 - 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 9, 12 – 15, 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2522086 A to Jale in view of U.S Patent Application 20070266495 A1 to Stribling (Stribling hereafter).
As per claim 3, Jale teaches A pocketed bedsheet according to claim 1 but does not teach, wherein bottom edges of corners at the foot portion of the sheet comprise elastic , said elastic configured to contact the bottom surface of the mattress at corners of the foot portion of the mattress.
Stribling teaches, wherein bottom edges of corners at the foot portion of the sheet comprise elastic (see annotated Fig.4; pg.3 para [0035]:  " Foot 18 of mattress 16 has been inserted in pocket 12, and panel 4 is stretched over foot 18.")
Note: The it may be understood that both the corner and bottom edge of the foot portion of the sheet (element 4) is made from elastic fabric see pg.3 para [0024] "The panels are constructed out of an elastic fabric or sheet, that is, a material capable of being significantly stretched and returning to its original shape. "


    PNG
    media_image2.png
    368
    855
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet(see pg.2 para [0017] " It can be understood that an elastic panel capable of conforming itself to the shape of the mattress, when the fitted bed covering is in use, may be provided. For example, a fabric panel having bi-axial elasticity will readily conform to the shape of the mattress, when the panel is used to form a pocket in which an end of the mattress is inserted").
As per claim 4, Jale teaches A pocketed bedsheet according to claim 1, but does not teach, wherein bottom edges of corners at the foot portion of the sheet and a bottom edge of the foot portion of the sheet all comprise elastic, said elastic configured to contact the bottom surface of the mattress along the foot portion and corners of the foot portion of the mattress.
Stribling teaches, wherein bottom edges of corners at the foot portion of the sheet (see  pg.3 para [0035]: corners elastic) and a bottom edge of the foot portion of the sheet all comprise elastic (see  pg.3 para [0035]; annotated Fig. 4), said elastic configured to contact the bottom surface of the mattress along the foot portion and corners of the foot portion of the mattress (see pg.3 para [0035]: configured to contact the bottom surface).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.2 para [0017]).
As per claim 5, Jale teaches A pocketed bedsheet according to claim 1, but does not teach, wherein bottom edges of the opposing side portions of the sheet comprise elastic , said elastic configured to contact the bottom surface of the mattress along sides of the mattress.
Stribling teaches, wherein bottom edges of the opposing side portions of the sheet comprise elastic (see annotated Fig. 6  pg.3 para [0037]: "FIG. 5 shows an embodiment of the invention having panels 22 and 23 attached lengthwise to upper sheet 24, along the insides of rectangular area 5. Panels 22 and 23 are attached by seams 25 and 26, respectively, to create pockets 27 and 28."), said elastic configured to contact the bottom surface of the mattress along sides of the mattress (see  annotated Fig. 6; pg.3 para [0037]).

    PNG
    media_image3.png
    416
    642
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.2 para [0017]).
As per claim 6, Jale teaches A pocketed bedsheet according to claim 1, but does not teach, wherein bottom edges of corners at the foot portion of the sheet and bottom edges of the opposing side portions of the sheet all comprise elastic, said elastic configured to contact the bottom surface of the mattress along sides and the foot portion of the mattress.
Stribling teaches, wherein bottom edges of corners at the foot portion of the sheet (see annotated Fig.4 on page 9;  pg.3 para [0035]) and bottom edges of the opposing side portions of the sheet all comprise elastic(see annotated Fig. 6 on page 10; pg.3 para [0037]:  side portions elastic), said elastic configured to contact the bottom surface of the mattress along sides and the foot portion of the mattress (see pg.3 para [0035 & 0037]: configured to contact the bottom surface).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.2 para [0017]).
As per claim 9, Jale teaches A pocketed bedsheet according to claim 8, but does not teach, wherein the sheet comprises a 90 degree angle at areas of the sheet where each end of the foot portion of the sheet meets a side portion of the sheet.
Stribling teaches wherein the sheet comprises a 90 degree angle at areas of the sheet where each end of the foot portion of the sheet meets a side portion of the sheet (see annotated Fig. 7: 90 degree angle at areas where each end meet).

    PNG
    media_image4.png
    440
    900
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a bedsheet capable of fitting around a mattress without the use of excess fabric (see pg.2 para [0013] "the pockets overlap in the corners of the rectangular area of the upper sheet, as discussed in greater detail below. Some advantages of providing four elastic panels, especially when the bed covering is a fitted sheet, is that the upper sheet need not be larger than the rectangular area needed to cover the sleeping surface of the mattress, i.e. the upper sheet need not be large enough to drape over the sides of the mattress, since the elastic panels will cover all of the sides of the mattress.").
As per claim 12, Jale teaches A method according to claim 10, but does not teach, further comprising forming elastic at bottom edges of corners at the foot portion of the sheet , said elastic configured to contact the bottom surface of the mattress at corners of the foot portion of the mattress.
Stribling teaches "A method according to claim 10, further comprising forming elastic at bottom edges of corners at the foot portion of the sheet (see annotated Fig.4 on page 9;  pg.3 para [0035]:” Foot 18 of mattress 16 has been inserted in pocket 12, and panel 4 is stretched over foot 18.") , said elastic configured to contact the bottom surface of the mattress at corners of the foot portion of the mattress (see  pg.3 para [0035]: ).
Note: The it may be understood that both the corner and bottom edge of the foot portion of the sheet (element 4) are made from elastic fabric see pg.3 para [0024] ""The panels are constructed out of an elastic fabric or sheet, that is, a material capable of being significantly stretched and returning to its original shape. "

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.2 para [0017]).
As per claim 13, Jale teaches A method according to claim 10, but does not teach, further comprising forming elastic at bottom edges of corners at the foot portion of the sheet and a bottom edge of the foot portion of the sheet, said elastic configured to contact the bottom surface of the mattress along the foot portion and corners of the foot portion of the mattress.
Stribling teaches forming elastic at bottom edges of corners at the foot portion of the sheet (see annotated Fig.4 on page 9;  pg.3 para [0035]) and a bottom edge of the foot portion of the sheet (see  pg.3 para [0035]; annotated Fig. 4 on page 9), said elastic configured to contact the bottom surface of the mattress along the foot portion and corners of the foot portion of the mattress (see  pg.3 para [0035]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.3 para [0035]).
As per claim 14, Jale teaches  A method according to claim 10, but does not teach, further comprising forming elastic at bottom edges of the opposing side portions of the sheet , said elastic configured to contact the bottom surface of the mattress along sides of the mattress.
Stribling teaches forming elastic at bottom edges of the opposing side portions of the sheet (see annotated Fig. 6 on page 10 pg.3 para [0037]: ), said elastic configured to contact the bottom surface of the mattress along sides of the mattress (see  pg.3 para [0035 & 0037]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.3 para [0035]).
As per claim 15, Jale teaches A method according to claim 10, but does not teach, further comprising forming elastic at bottom edges of corners at the foot portion of the sheet and bottom edges of the opposing side portions of the sheet, said elastic configured to contact the bottom surface of the mattress along sides and the foot portion of the mattress.
Stribling teaches forming elastic at bottom edges of corners at the foot portion of the sheet (see annotated Fig.4 on page 9;  pg.3 para [0035]) and bottom edges of the opposing side portions of the sheet(see  pg.3 para [0035]; annotated Fig. 4 on page 9 ), said elastic configured to contact the bottom surface of the mattress along sides and the foot portion of the mattress (see  pg.3 para [0035]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.3 para [0035]).
As per claim 18 , Jale teaches A method according to claim 17, but does not teach, further comprising forming a 90 degree angle at areas of the sheet where each end of the foot portion of the sheet meets a side portion of the sheet.
Stribling teaches forming a 90 degree angle at areas of the sheet where each end of the foot portion of the sheet meets a side portion of the sheet (see annotated Fig. 7 on page 12).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a bedsheet capable of fitting around a mattress without the use of excess fabric (see pg.2 para [0013]).
As per claim 19 , Jale teaches A pocketed bedsheet (see 10—Fig.1 :  pocketed bedsheet), comprising: a head portion(see 16—Fig.2 : head portion), a foot portion (see annotated Fig.2 on page 4: foot portion ) and opposing side portions joining the head portion and the foot portion(see 24—Fig.2 : side portions); wherein the head portion of the sheet comprises a pocket configured to receive a head portion of a mattress therein (see 12—Fig.2 ; pg.4 lines 1 - 10: "The sheet 10 is provided with a pocket 12 for receiving an end of a mattress 14 which is confined by walls or other obstructions. The mattress 14 is pulled clear of the wall and inserted into the pocket 12 formed in the sheet 10."), the pocket comprising: material sufficient to extend around a width and thickness of the head portion of the mattress along a top surface(see annotated Fig.2 & 3; pg.4 lines 8 -15: "The pocket 12 ensures that the sheet is trapped at one end and so is tensioned in this manner to achieve a clean crisp look. Once taut, the excess sheet material is tucked around the more accessible (though potentially still confined by the proximity of the walls) edges of the mattress without the person making the bed having to climb on to it at the same time."), a bottom surface (see annotated Fig.2 & 3; pg.4 lines 8 -15: bottom surface)and side surfaces of the head portion of the mattress (see annotated Fig.2 & 3; pg.4 lines 8 -15: side surfaces), and a depth extending from an end of the head portion of the sheet towards the foot portion of the sheet (see annotated Fig.2 & 3; pg.4 lines 8 -15: a depth); wherein the foot portion of the sheet is sized sufficient to downwardly extend from a top surface of the mattress along a thickness of a foot portion of the mattress and beyond a bottom surface of the mattress (see annotated Fig.2 & 3; pg.4 lines 8 -15: extend from a top surface of the mattress along a thickness );wherein the side portions of the sheet are sized sufficient to extend from the top surface of the mattress along a thickness of side portions of the mattress and beyond the bottom surface of the mattress (see pg.5 11 - 13 ); and wherein the pocket is sized such that the sheet cannot be removed from the head portion of the mattress received therein without first removing the sheet from the foot portion and side portions of the mattress (see pg.4 lines 8 -15) but does not teach,  wherein bottom edges of corners at the foot portion of the sheet, bottom edges of the opposing side portions of the sheet, and a bottom edge of the foot portion of the sheet all comprise elastic, said elastic configured to contact the bottom surface of the mattress along the foot portion, the opposing side portions, and corners of the foot portion of the mattress.
Stribling teaches wherein bottom edges of corners at the foot portion of the sheet, bottom edges of the opposing side portions of the sheet, and a bottom edge of the foot portion of the sheet all comprise elastic (see annotated Fig. 6 on page 10; pg.3 para [0037]), said elastic configured to contact the bottom surface of the mattress along the foot portion(see  pg.3 para [0035 & 0037]), the opposing side portions (see pg.3 para [0035 & 0037] ), and corners of the foot portion of the mattress (see pg.3 para [0035 & 0037] )
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jale with the teachings of Stribling with the motivation of providing a mattress cover capable of conforming itself to the shape of the mattress thereby providing a fitted bedsheet (see pg.3 para [0035]).
As per claim 20, Jale teaches A pocketed bedsheet according to claim 19, wherein the depth of the pocket comprises 20% of the length of the sheet from the head portion to the foot portion (see annotated Fig.2 on page 4 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        8/25/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/29/2022